DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-52 and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication 2008/0175887).
Wang discloses methods of treating respiratory disorders such as asthma by administering, preferably pulmonarily, rapamycin (abstract).  The drug can be administered as a dry powder (paragraph [49]), and such powders containing the drug and an additive are microparticles sized between 1 and 2 microns (paragraph [61]).  Wang further teaches that suitable additives can be surfactants (which are excluded from the scope of the instant claims) as well as alternative materials, such as natural products, proteins, or low molecular weight oligomers (paragraph [88]), which are not excluded from the scope of the instant claims.  Wang further teaches a diluent is present, which can be lactose or mannitol (paragraph [66]), which reads upon the carrier instantly reicted.
Instant claim 44 also recites that the composition “consists essentially of” the microparticles of rapamycin and the particles of the carrier. The instant specification does not provide a clear indication what the basic and novel characteristics actually are for the claimed invention, and as such the transitional phrase “consisting essentially of” will be construed as equivalent in meaning to the term "comprising.”  See MPEP 2111.03(III) & PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998).
Thus, Wang discloses compositions comprising the individual elements of the instantly recited composition (carrier and rapamycin in the form of an inhalable dry powder) and together these would provide a composition as instantly recited.  However, Wang is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. 
Instant claim 45 recites a limitation to the amount of the rapamycin in the powder.  And Wang discloses drug is present in from 1 to 99 wt% (paragraph [149]), a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05(A).  
Instant claims 46 and 47 further limit the size of the rapamycin particles, and the rapamycin-containing powder particles are sized between 1 and 2 microns (paragraph [61]), a range which reads upon or overlaps each of the ranges instantly recited.
Instant claim 48 recites a limitation to the carrier material, and the lactose taught by Wang reads upon this limitation.
Instant claim 48 recites a limitation to the carrier material and Wang teaches a diluent is present, which can be lactose or mannitol (paragraph [66]), which are each an option instantly recited. Instant claim 50 recites that two such carriers are used, and each of both lactose and mannitol are suggested, and the use of the combination of the two would have been prima facie obvious.  Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  
Instant claims 49, 51, and 52 recite that one of the two carries is sized from 30 to 100 microns and the other is less than 10 microns.  The above cited section of Wang suggests 1-2 microns for particles which are delivered to the deep lung (paragraph [61]).  And additional sizes taught with respect to inhalation delivery useful include greater than 5 microns (for oral absorption) and about 2 to about 5 microns (upper pulmonary region) (paragraph [54]), and these ranges overlap the instantly recited range.
Instant claim 54 recites a limitation to the excluded surfactant, and the additives taught by Wang  are not excluded by this limitation.
Instant claims 55-58 recite compositions with the above discussed limitations.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication 2008/0175887) as applied to claim 44 above, and further in view of Shaw et al. (US Patent 7,384,953).
	Wang teaches most of the limitations recited by instant claim 53, except for the isomer of rapamycin used.  Rapamycin generally is suggested, but no discussion of the specific isomeric forms is provided.  	Shaw et al. remedies this deficiency, as Shaw et al. discusses pure forms of rapamycin (abstract).  Shaw et al. notes that conventional production of rapamycin requires repeated crystallizations in order to purify and get the ratio of the B and C isomers to meet a minimum of at least 23:1 B:C (column 2, lines 1-16).  A process is disclosed therein which allows for obtaining desirable B isomer is present in a ratio of greater than about 30:1 (column 5, lines 64-67 & claim 1), and this range reads upon or overlaps the ranges instantly recited.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the rapamycin obtained by the process disclosed by Shaw et al., being primarily the B isomer of rapamycin, in the composition taught by Wang.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699